          Case 1:20-cv-04084-KPF Document 23 Filed 12/02/20 Page 1 of 2




                                                                      MEMO ENDORSED
                                                                 NEW YORK
                                                                 1010 AVENUE OF THE AMERICAS
                                                                 NEW YORK, NEW YORK, 10018
                                                                 TELEPHONE: (212)213-8844
                                                                 FACSIMILE:   (212)213-3318
ATTORNEYS AT LAW
                                                                 NEW JERSEY
December 2, 2020
                                                                 51 JFK Parkway
Via Electronic Case Filing                                       Short Hills, New Jersey 07078
Hon. Katherine Polk Failla, U.S.D.J.                             Telephone (973) 379-0038
United States District Court                                     Facsimile (973) 379-0048
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

        Re:     Martinez-Cruz et al v. York Bagels Inc. et al.   WWW.ALLYNFORTUNA.COM
                Civil Action No. 20-CV-4084

Dear Judge Failla:

        Allyn & Fortuna LLP represents the plaintiffs, Rogelio Martinez-Cruz and Erick Martinez-
Castillo (collectively referred to as “Plaintiffs”), in the above-referenced action. We are writing to
request an adjournment of the initial pretrial conference in this case, scheduled for December 16,
2020 at 10:00 a.m.

        We are requesting an adjournment due to a conflict. Plaintiffs’ counsel has a mediation
scheduled for December 16, 2020 in a case pending in the Eastern District of New York, Medrano
Aguilar et al v. Merchatz & Co., Ltd. et al. (20-cv-03621-BMC). The mediation is scheduled to begin
at 10:00 a.m. and is expected to last all day. We have conferred with Defendants’ counsel and
Defendants consent to the adjournment request. This is the first request for an adjournment.

         If the court has availability on December 23, 2020, attorneys for all parties are also available
for the conference. Otherwise, we respectfully request that the conference be adjourned to a date after
January 6, 2021.

        Please let us know if you have any questions or require additional information.

        Thank you for your consideration.

                                                Respectfully submitted,

                                                       /s/
                                                Paula Lopez

Cc.: Defendants’ counsel (via ecf)
          Case 1:20-cv-04084-KPF Document 23 Filed 12/02/20 Page 2 of 2




Application GRANTED. The initial pretrial conference scheduled for
December 16, 2020, is hereby ADJOURNED to December 23, 2020, at 2:00 p.m.
At the appointed time, the parties are to call (888) 363-4749 and enter
access code: 5123533. Please note that the conference will not be
available until 2:00 p.m. The parties' joint pre-conference letter and
proposed case management plan (see Dkt. #21), shall be due on or before
December 17, 2020.

Dated:    December 2, 2020            SO ORDERED.
          New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
